DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2021 has been entered.

Response to Amendment
This action is in response to the remark entered on April 5, 2020.
Claims 1, 3-4, 6-9 & 17-25 are pending in the current application.
Claims 1, 17 & 22 are amended.
Claims 2, 5 & 10-16 are cancelled.

Response to Arguments
Applicant's remarks filed 04/05/2021, pages 8-11, regarding the rejection of claim 1, and similarly claims 17 & 22 under 35 U.S.C. § 103 have been fully considered and are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. § 103 as being unpatentable over Sahdra et al. (US 2009/0141894 A1) 
In response to applicant’s remark that Examiner’s recited references do not teach, suggest, nor disclose Applicant's newly-recited limitations, the Examiner directs Applicant’s attention to the rejection of the independent claims below, where Applicant’s claim limitations are addressed by Sahdra and are rejected for the reasons as outlined below. 

Applicant's remarks filed 04/05/2021, page 11, regarding the rejection of claims 3-4, 6-9, 18-21 & 23-25 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
Applicant relies on the patentability of the claims from which these claims depend to traverse the rejection without prejudice to any further basis for patentability of these claims based on the additional elements recited. 
Examiner respectfully disagrees because the combination of Sahdra and Suzuki discloses independent claims 1, 17 & 22 as outlined below. Thus, claims 3-4, 6-9, 18-21 & 23-25 are also rejected for the similar reasons as outlined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 17-20 & 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sahdra et al. (US 2009/0141894 A1) (hereinafter Sahdra) in view of Suzuki et al. (US 6,330,280 B1) (hereinafter Suzuki).

Regarding claim 1, Sahdra discloses physical adapter [Paragraph [0021]-[0022], Fig. 1, Video processing system 102 in the form of USB dongle device 10 as physical adapter] comprising:
a single common physical interface configured to receive at least one data stream from a signal processing equipment [Paragraph [0021]-[0029], Fig. 1, USB and signal interface 198 as single common physical interface, receives video signals 110 as video data stream from Host 104 as signal processing equipment];
a first extracted data stream comprising data usable to derive a rendition of a signal at a first level of quality and a rendition of the signal at a second, higher level of quality, and to reconstruct the rendition of the signal at the second level of quality using the rendition of the signal at the first level of quality [Paragraph [0028]-[0035], Fig. 1, video signals 110 in first format in MPEG-2, as first extracted data stream, output from signal interface 198 to decoding module 236, and is usable to derive first decoded video signal and second format video signal in HDMI, as second higher level quality];
a first decoder configured to decode the first extracted data stream and to output a first decoded data stream [Paragraph [0028]-[0034], Fig. 1, Decoding module 236 as first decoder, decodes video signal 110 from first format to first decoded video signal, as first decoded data stream];
a second decoder configured to process the first decoded data stream and to reconstruct the rendition of the signal at the second, higher level of quality based at least on the rendition of the signal at the first level of quality [Paragraph [0028]-[0035], Fig. 1, Encoding module 234 as second decoder, processes decoded video signal 110 of first format to first decoded video signal, as first decoded data stream, and then produces transcoded video stream with increase in frame rate/resolution at second higher level of quality as reconstructed rendition];
wherein the single common physical interface is further configured to output to the signal processing equipment at least the reconstructed rendition of the signal and/or data derived from the reconstructed rendition of the signal [Paragraph [0022]-[0028], Fig. 1, USB dongle device with USB interface 20 and 198 encodes video signals 110 to form processed video signal 112, as reconstructed rendition of the signal and outputs to host 104, as signal processing equipment],
wherein the physical adapter is configured to be connectable to the signal processing equipment via the single common physical interface and, when connected to [Paragraph [0022]-[0035], Fig. 1, USB dongle device with USB interface 20 and 198 encodes video signals 110 to form processed video signal 112, as reconstructed rendition of the signal and outputs to host 104, as signal processing equipment, wherein encoding module 234 produces transcoded video stream with increase in frame rate / resolution at second higher level of quality as reconstructed rendition than at first format of decoded video signals 110].
However, Sahdra does not explicitly disclose a demultiplexer configured to process the at least one data stream and output;
a first extracted data stream comprising data usable to derive a rendition of a signal at a first level of quality in a tiered hierarchy including multiple levels of quality; and
a second extracted data stream comprising reconstruction data produced by processing a rendition of the signal at a second, higher level of quality in the tiered hierarchy and indicating how to reconstruct the rendition of the signal at the second level of quality using the rendition of the signal at the first level of quality; and
a second decoder configured to process the first decoded data stream and the second extracted data stream and to reconstruct the rendition of the signal at the second, higher level of quality based at least on the rendition of the signal at the first level of quality and the reconstruction data.
[Col. 32-34 ll. 33-20, Fig. 18, Demultiplexer receiving and outputting respective bitstreams];
a first extracted data stream comprising data usable to derive a rendition of a signal at a first level of quality in a tiered hierarchy including multiple levels of quality [Col. 32-34 ll. 33-20, Fig. 18, Demultiplexer outputting respective bitstream to base layer decoder (first extracted data stream)]; and
a second extracted data stream comprising reconstruction data produced by processing a rendition of the signal at a second, higher level of quality in the tiered hierarchy and indicating how to reconstruct the rendition of the signal at the second level of quality using the rendition of the signal at the first level of quality [Col. 32-34 ll. 33-20, Fig. 18, Demultiplexer outputting respective bitstream to enhancement layer decoder (second extracted data stream)]; and
a second decoder configured to process the first decoded data stream and the second extracted data stream and to reconstruct the rendition of the signal at the second, higher level of quality based at least on the rendition of the signal at the first level of quality and the reconstruction data [Col. 32-34 ll. 33-20, Fig. 18, Enhancement layer decoder 253 as second decoder, reconstructs enhancement layer bit stream using decoded base layer image signal as rendition of signal at first level of quality and key signals and MVs as reconstruction data)].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the physical adapter disclosed by Sahdra to incorporate and implement the scalable video decoding features in Suzuki as (Suzuki, Col. 10 ll. 44-50). 

Regarding claim 4, Sahdra and Suzuki disclose the physical adapter according to claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Sahdra discloses the physical adapter being configured to receive the data usable to derive the rendition of the signal at the first level of quality in an encoded form [Paragraph [0028]-[0035], Fig. 1, video signals 110 in first format, as first extracted data stream, output from signal interface 198 to decoding module 236, decodes video signal 110 from first format to first decoded video signal, as first decoded data stream].

Regarding claim 6, Sahdra and Suzuki disclose the physical adapter according to claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Sahdra discloses the physical adapter further comprising:
an encoder configured to encode the reconstructed rendition of the signal at the second, higher level of quality prior to said output of said reconstructed rendition of the signal at the second, higher level of quality and/or the data derived from the reconstructed rendition of the signal at the second, higher level of quality [Paragraph [0028]-[0035], Fig. 1, Encoding module 234 as encoder, processes decoded video signal 110 of first format and then produces encoded/transcoded video stream with increase in frame rate/resolution at second higher level of quality as reconstructed rendition].

Regarding claim 17, method claim 17 corresponds to physical adapter claim 1, and therefore is also rejected for the same reasons of obviousness as listed above.

Regarding claim 18, method claim 18 corresponds to physical adapter claim 4, and therefore is also rejected for the same reasons of obviousness as listed above.

Regarding claim 19, Sahdra and Suzuki disclose the method according to claim 17, and are analyzed as previously discussed with respect to the claim.
Furthermore, Suzuki teaches the method comprising:
decoding the data usable to derive the received rendition of the signal at the first level of quality [Col. 32-34 ll. 33-20, Fig. 18, Base layer bit stream is directly applied to base layer decoder 254 as first decoder, and derives decoded base layer, being the received rendition of the signal at the first level of quality)]; 
deriving the rendition of the signal at the first level of quality using the decoded data usable to derive the received rendition of the signal at the first level of quality [Col. 32-34 ll. 33-20, Fig. 18, base layer decoder 254 decodes and derives decoded base layer, being the received rendition of the signal at the first level of quality)]; and
using the derived rendition of the signal at the first level of quality and the reconstruction data to reconstruct the rendition of the signal at the second, higher level of quality [Col. 32-34 ll. 33-20, Fig. 18, Enhancement layer decoder 253 reconstructs enhancement layer bit stream using decoded base layer image signal as rendition of signal at first level of quality along with key signals and MVs as reconstruction data].
(Suzuki, Col. 10 ll. 44-50). 

Regarding claim 20, method claim 20 corresponds to physical adapter claim 6, and therefore is also rejected for the same reasons of obviousness as listed above.

Regarding claim 22, computer program product claim 22 corresponds to the same method as claimed in claim 17, and therefore is also rejected for the same reasons of obviousness as listed above.
Furthermore, Sahdra discloses of one or more computer-readable storage media having thereon computer-executable instructions that are structured such that, when executed by one or more processors of a computing system, cause the computing system to perform a method at a physical adapter [Paragraphs [0029], Fig. 3, Microprocessor performs functionality of instructions encoded in RAM, ROM, hard drives as computer-readable storage media].

Regarding claim 23, computer program product claim 23 corresponds to the same method as claimed in claim 18, and therefore is also rejected for the same reasons of obviousness as listed above.

Regarding claim 24, computer program product claim 24 corresponds to the same method as claimed in claim 19, and therefore is also rejected for the same reasons of obviousness as listed above.

Regarding claim 25, computer program product claim 25 corresponds to the same method as claimed in claim 20, and therefore is also rejected for the same reasons of obviousness as listed above.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sahdra et al. (US 2009/0141894 A1) (hereinafter Sahdra) and Suzuki et al. (US 6,330,280 B1) (hereinafter Suzuki) in view of Kim et al. (US 2010/0272190 A1) (hereinafter Kim).

Regarding claim 3, Sahdra and Suzuki disclose the physical adapter according to claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Sahdra discloses wherein the at least one data stream is a Moving Picture Experts Group, MPEG, transport stream [Paragraph [0027], USB dongle device 10 receives MPEG2 format media and transcodes them].
However, neither Sahdra nor Suzuki disclose wherein the physical adapter is configured to extract the data usable to derive the rendition of the signal at the first level of quality and the reconstruction data from the data stream based on identifying one or more packet identifiers, PIDs, associated with the data usable to derive the rendition of the signal at the first level of quality and one or more packet identifiers, PIDs, associated with the reconstruction data in the transport stream.
[Paragraph [0035]-[0036] & [0051]-[0064], Demux 133 splits MPEG-2 transport stream packets, each utilizing different PIDs allocated to base layer and enhancement layer packets, and PID filter 32 finds packets using PIDs comparing with Program Map Table 31].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the physical adapter disclosed by Sahdra to incorporate and implement packet identifiers of Kim as above, to scalably encode media data, particularly, video data, based on a resolution and average image quality, and to transmit the encoded data by a different transmission scheme including e.g., an encoding rate and a modulation scheme for each layer in due consideration of a characteristic of each encoding layer such as a base layer and an enhancement layer (Kim, Paragraphs [0006]-[0012]). 

Claims 7-8 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sahdra et al. (US 2009/0141894 A1) (hereinafter Sahdra) and Suzuki et al. (US 6,330,280 B1) (hereinafter Suzuki) in view of Kato et al. (US 2002/015529 A1) (hereinafter Kato).

Regarding claim 7, Sahdra and Suzuki disclose the physical adapter according to claim 6, and are analyzed as previously discussed with respect to the claim.
However, neither Sahdra nor Suzuki disclose the particulars of claim 7.
Kato teaches of the physical adapter further comprising:
a multiplexer configured to receive and multiplex an output of the encoder and a third extracted data stream from the demultiplexer and to provide multiplexed data to the common physical interface for output [Paragraphs [0033]-[0041], Figs. 1, Multiplexer 16, multiplexes encoded video from encoder 14 with audio data, as third extracted data stream, separated from demux 12 for distribution to writing unit 21, as interface].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the physical adapter disclosed by Sahdra to incorporate and implement encoder of Kato as above, to reencode video data more efficiently for another display device with a different video coding standard, preventing great degradation, (Kato, Paragraphs [0002]-[0009]).

Regarding claim 8, Sahdra, Suzuki, and Kato disclose the physical adapter according to claim 7, and are analyzed as previously discussed with respect to the claim.
Furthermore, Kato teaches wherein the third extracted data stream comprises audio data [Paragraphs [0033]-[0041], Figs. 1, audio data separated from demux 12 as third extracted data stream]. 
(Kato, Paragraphs [0002]-[0009]).

Regarding claim 21, Sahdra, Suzuki, and Kato disclose the physical adapter according to claim 8, and are analyzed as previously discussed with respect to the claim.
Furthermore, Kato teaches wherein the output of the common physical interface comprises an MPEG-2 encoded stream [Paragraphs [0033]-[0041], Figs. 1, Encoder 15 encodes the video data by the MPEG2 method, and outputs the resulting data to the multiplexer 16]. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the physical adapter disclosed by Sahdra to incorporate and implement encoder of Kato as above, to reencode video data more efficiently for another display device with a different video coding standard, preventing great degradation (Kato, Paragraphs [0002]-[0009]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sahdra et al. (US 2009/0141894 A1) (hereinafter Sahdra) and Suzuki et al. (US 6,330,280 B1) (hereinafter Suzuki) in view of Hedhli et al. (WO 2016/071501 A1) (hereinafter Hedhli).

Regarding claim 9, Sahdra and Suzuki disclose the physical adapter according to claim 1, and are analyzed as previously discussed with respect to the claim.
However, Sahdra and Suzuki do not disclose the particulars of claim 9.
Hedhli teaches wherein the physical adapter is a conditional-access module, CAM, for the signal processing equipment [Pg. 3, ll. 14-17, Conditional access modules may be in the form of a dongle connectable to a universal serial bus interface].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the physical adapter disclosed by Sahdra to teach that the USB dongle is a conditional-access module of Hedhli as above, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable, in that the USB dongle in Sahdra, as taught in Hedhli, is a conditional-access module for host 104 serving as the signal processing equipment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707.  The examiner can normally be reached on M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL CHANG/Examiner, Art Unit 2487